National housing; mortgage assistance 'payments. — Plaintiff claims entitlement under 12 U.S.C. § 1715z to the grant of certain monthly payments, and claims that the Federal Housing Administration arbitrarily and capriciously refused her application for such a grant. She also asserts that she has a right, prior to rejection of her application, to notice and to examine the evidence against her application. This case comes before the court on defendant’s motion for summary judgment. Upon consideration thereof, without response by plaintiff, time having expired for filing, the court has concluded, without oral argument, that plaintiff has failed to state a claim upon which relief can be granted and that plaintiff has also failed to raise a triable issue of abuse of discretion within the agency. On October 29, 1971 the court by order granted defendant’s motion and dismissed the petition.